              Case 1:16-cv-01243-SAB Document 116 Filed 11/02/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   PERVAIZ A. CHAUDHRY, M.D., and                          Case No. 1:16-cv-01243-SAB
     VALLEY CARDIAC SURGERY MEDICAL
12   GROUP,                                                  THIRD AMENDED PRETRIAL ORDER

13                   Plaintiffs,                             ORDER OPENING DISCOVERY FOR
                                                             LIMITED PURPOSE OF OBTAINING
14           v.                                              DOCUMENTS RECORDS FROM
                                                             COMMUNITY REGIONAL MEDICAL
15   SONIA ANGELL, STEVEN LOPEZ, and                         CENTER
     SHIRLEY CAMPBELL,
16                                                           Trial Date:
                     Defendants.                             January 25, 2021 at 9:00 a.m. in Courtroom 9
17                                                           (SAB) (5 days)

18          On September 21, 2020, a video status hearing was held to address the trial of this matter.

19 Counsel Ty Kharazi and Thornton Davidson appeared for Plaintiffs Pervaiz A. Chaudhry and
20 Valley Cardiac Surgery Medical Group. Counsel Diana Esquivel appeared for Defendants Sonia

21 Angell, Steven Lopez, and Shirley Campbell.

22          I.      Trial

23          Trial will begin on Monday, January 25, 2021, at 9:00 a.m. before United States

24 Magistrate Judge Stanley A. Boone in Courtroom 9 (SAB). The trial will be trial by the Court.

25 The parties estimate the trial will take five days.

26          The parties have waived a jury trial and the trial of this matter shall be conducted by the

27 court. The trial is estimated to take five (5) days.

28          The parties shall file a waiver of trial by jury within five (5) days of the date of entry


                                                         1
             Case 1:16-cv-01243-SAB Document 116 Filed 11/02/20 Page 2 of 3


 1 of this order if they have not already done so.

 2          II.    Further Discovery

 3          The parties’ request to reopen discovery for the limited purpose of obtaining records from

 4 Community Regional Medical Center shall be granted. The deadline to complete all discovery,

 5 including any motion to compel, is December 4, 2020.

 6          III.   Pre-Trial Filing Deadlines

 7          The parties shall file and serve their final witness list no later than January 15, 2021.

 8          The parties shall file and serve their final exhibit list and provide all pre-marked exhibits

 9 no later than January 8, 2021. Plaintiff shall mark its exhibits beginning with Pl 100, Pl 101, Pl

10 102, etc. Defendant shall mark exhibits with Def 500, Def 501, Def 502, etc. All documents

11 shall be submitted in PDF format and saved by exhibit identifier (i.e.: Pl 100 shall be saved Pl

12 100.pdf, etc.), except video and audio which shall be submitted in the formal as set forth in the

13 Eastern District of California website under “Attorney Info” then “Electronic Evidence

14 Submission/Presentation” and proceed to section entitled “Acceptable Audio and Video

15 Formats,” but that file shall be saved with exhibit identifier, as noted above (except that the file

16 extension will be in the video or audio format allowed for under Eastern District format [Pl

17 101.wmv, etc.).      All exhibits shall be electronic and the parties are relieved from the

18 obligation to provide binders to the court and opposing counsel. The parties shall contact

19 Courtroom Deputy Mamie Hernandez to obtain the link for the electronic evidence box.
20          The parties shall file and serve a list of all discovery responses that the party intends to

21 use at trial no later than January 15, 2021.

22          All deposition transcripts that the parties intend to use at trial shall be lodged in the

23 electronic evidence box no later than January 15, 2021.

24          All deposition testimony designation shall be filed and served no later than January 5,

25 2021. Any counter-designations to the same designation shall be filed and served no later than

26 January 15, 2021.
27          The parties may file trial briefs no later than January 15, 2021.

28          As this trial shall be conducted by the Court the parties the parties need not file jury


                                                      2
             Case 1:16-cv-01243-SAB Document 116 Filed 11/02/20 Page 3 of 3


 1 instructions, a verdict form, a joint statement of the case, or proposed voir dire questions.

 2          IV.    Witness

 3          Plaintiff Chaudhry and Mr. Youseff will be appearing by video at the trial of this matter.

 4 Any witness that will appear by video shall be advised that although they are appearing remotely

 5 they are appearing at trial and shall conduct themselves accordingly. There shall be no person

 6 present during the testimony other than counsel if the person is represented nor is the witness to

 7 use notes to testify nor shall they have notes or aides to view or refresh their memory, unless and

 8 until the proper evidentiary foundation is laid to review and/or refresh such memory. The Court

 9 may require a visual review of the testifying area prior to and/or during the taking testimony.

10          All other aspects of the December 4, 2019 pretrial order remain in effect.

11
     IT IS SO ORDERED.
12

13 Dated:      November 2, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     3
